Case 3:18-cv-00011-HEH-RCY Document 20 Filed 05/21/20 Page 1 of 5 PageID# 304




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


RAYMOND VAUGHN BETHEL,JR.

        Petitioner,

                                                             Civil Action No. 3:18CV11-HEH


DIRECTOR, VIRGINIA DEPT.
OF CORRECTIONS,

        Respondent.

                                MEMORANDUM OPINION
                              (Dismissing Remaining Claims)

        Raymond Vaughn Bethel, Jr., a Virginia state prisoner proceeding pro se, brings

this petition pursuant to 28 U.S.C. § 2254("§ 2254 Petition," ECF No. 1) challenging his

2013 conviction in the Circuit Court for the City of Chesapeake, Virginia ("Circuit

Court") for failing to register as a violent sex offender. Bethel argues that he is entitled to

relief on the following grounds:'

        Claim One:      "The Commonwealth had my sentencing order changed on
                        9-13-13 to reflect that I was convicted as a violent sex
                         offender when I was not," and "because it was [changed] my
                         rights were violated under the 6"^ and 9"^ Amendments."
                        (§ 2254 Pet. 5.)

        Claim Two:      "I have and I am currently facing successive probation
                        violation proceedings in two jurisdictions based on the same
                        violation," which violates the "statutory bar against
                        successive probation violation proceedings based on the
                        same violation." (Id at 8.)


'The Court corrects the capitalization, punctuation, and spelling in the quotations from Bethel's
submissions. The Court employs the pagination assigned by CM/ECF docketing system to the
parties' submissions.
Case 3:18-cv-00011-HEH-RCY Document 20 Filed 05/21/20 Page 2 of 5 PageID# 305




       Claim Three: "I was previously charged with this same offense in the
                    Christian County Circuit Court in Taylorville, Illinois," and
                      "was extradited to Norfolk, VA on a probation violation only
                      and charged with this offense two weeks later in Chesapeake,
                       VA,in violation of my rights under the 5^^ Amendment." {Id
                       at 9.)

       By Memorandum Order entered on September 4, 2019, the Court dismissed Claim

One and ordered further briefing on Claims Two and Three. (ECF No. 17.) For the

reasons set forth below. Claims Two and Three will be DISMISSED.

               I. APPLICABLE CONSTRAINTS UPON HABEAS REVIEW

      In order to obtain federal habeas relief, at a minimum, a petitioner must

demonstrate that he is "in custody in violation of the Constitution or laws or treaties of

the United States." 28 U.S.C. § 2254(a). The Antiterrorism and Effective Death Penalty

Act("AEDPA")of 1996 further circumscribed this Court's authority to grant relief by

way of a writ of habeas corpus. Specifically, "[s]tate court factual determinations are

presumed to be correct and may be rebutted only by clear and convincing evidence."

Gray v. Branker, 529 F.3d 220, 228 (4th Cir. 2008)(citing 28 U.S.C. § 2254(e)(1)).

Additionally, under 28 U.S.C. § 2254(d), a federal court may not grant a writ of habeas

corpus based on any claim that was adjudicated on the merits in state court unless the

adjudicated claim:

      (1) resulted in a decision that was contrary to, or involved an unreasonable
      application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or
      (2)resulted in a decision that was based on an unreasonable determination of
      the facts in light of the evidence presented in the State court proceeding.
Case 3:18-cv-00011-HEH-RCY Document 20 Filed 05/21/20 Page 3 of 5 PageID# 306




28 U.S.C. § 2254(d). The Supreme Court has emphasized that the question "is not

whether a federal court believes the state court's determination was incorrect but whether

that determination was unreasonable—a substantially higher threshold." Schriro v.

Landrigan, 550 U.S. 465,473(2007)(citing Williams v. Taylor, 529 U.S. 362, 410

(2000)).

                    11. PERTINENT PROCEDURAL HISTORY

      In rejecting Bethel's most recent state habeas petition, the Circuit Court

summarized the relevant procedural history as follows:

             On February 26,2013, a Judge ofthis Court found the petitioner guilty
      of failing to register as a violent sex offender, in violation of Virginia Code
      § 18.2-472.1. The Court sentenced petitioner to five years in prison with
      four years and one month suspended. The Court entered the final Judgment
       order on October 8, 2013.(Circuit Court No. CR12002815-00).
             The petitioner appealed to the Court of Appeals of Virginia, which
      denied the petition on June 5,2014.(Record No. 1854-13-1). The petitioner
      then appealed to the Supreme Court of Virginia. His petition was refused on
       May 5, 2015.(Record No. 141321).

(ECFNo. 19-1, at 1-2.)

                                III. CLAIM TWO


      In Claim Two, Bethel complains that "I have and I am currently facing successive

probation violation proceedings in two Jurisdictions based on the same violation," which

violates the "statutory bar against successive probation violation proceedings based on

the same violation." (§ 2254 Pet. 8.) In support ofthis claim. Bethel notes that the

Circuit Court for the City of Norfolk and the Circuit Court for the City of Chesapeake

used the same conduct to determine that he violated the term of probation issued by each

Circuit Court. Bethel fails to identify "the statutory bar against successive probation
Case 3:18-cv-00011-HEH-RCY Document 20 Filed 05/21/20 Page 4 of 5 PageID# 307




violation proceedings based on the same violation." Id. Moreover, a violation of state

statute fails to provide a basis for federal habeas corpus relief. See Estelle v. McGuire,

502 U.S. 62,67-68(1991)(citations omitted)("[I]t is not the province of a federal

habeas court to reexamine state-court determinations on state-law questions. In

conducting habeas review, a federal court is limited to deciding whether a conviction

violated the Constitution, laws, or treaties of the United States."). To the extent that

Bethel suggests the action ofthe state courts ran afoul ofthe Double Jeopardy Clause, he

is mistaken. "[TJhere is no double jeopardy protection against revocation of probation

and the imposition of imprisonment." United States v. DiFrancesco,449 U.S. 117, 137,

(1980). Accordingly, Claim Two will be dismissed.

                                  III. CLAIM THREE


       In Claim Three, Bethel complains,"I was previously charged with this same

offense in the Christian County Circuit Court in Taylorville, Illinois," and "was

extradited to Norfolk, VA on a probation violation only and charged with this offense

two weeks later in Chesapeake, VA,in violation of my rights under the 5th Amendment."

(§ 2254 Pet. at 9.) Bethel completely fails to explain how his rights under the Fifth

Amendment were violated. As such. Claim Three is subject to summary dismissal.

Sanders v. United States, 373 U.S. 1, 19(1963). Moreover, errors occurring in

extradition proceedings generally fail to provide a basis for federal habeas corpus relief.

Cf. Young V. Nickels, 413 F.3d 416,419(4th Cir. 2005)(observing "that failure to

comply with state or federal extradition laws does not constitute a defense to a criminal

prosecution."(quoting Wirth v. Surles, 562 F.2d 319, 323 (4th Cir. 1977))). Because

                                             4
Case 3:18-cv-00011-HEH-RCY Document 20 Filed 05/21/20 Page 5 of 5 PageID# 308




Bethel fails to coherently state a cognizable basis for federal habeas corpus relief. Claim

Three will be dismissed.


                                   IV. CONCLUSION


       Claims Two and Three will be dismissed. The § 2254 Petition will be denied.

The action will be dismissed. A certificate of appealability will be denied.

       An appropriate Order will accompany this Memorandum Opinion.

       It is so ORDERED.




                                                        /s/
                                   HENRY E. HUDSON
Date:^gu 21^ 26^0                  SENIOR UNITED STATES DISTRICT JUDGE
Richmond,/Virginia
